Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/922,610 filed on 07/07/2020.
Claims 16-36 have been examined and are pending in this application. As per the Preliminary Amendment filed on 07/07/2020, claims 1-15 were cancelled and claims 16-35 has been added. Claims 16-35 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/07/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority
This application claims priority under 35 U.S.C. § 119 to European Patent Application No. 19187534.3, filed on July 22, 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 34 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 34, claim 34 is rejected under 35 U.S.C. 101 because the claims is directed to non-statutory subject matter. Claim 34 recites “a computer program;” One of ordinary skill in the art would understand that a computer program could be “software/application” which does not fall under one of the four statutory categories. Therefore, the claims are directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A computer program stored in non-transitory computer readable storage medium” or “A computer readable storage device having  computer program” or “ A non-transitory computer program carrier…” to make the claim statutory under 35 USC 101; (emphasis added). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 34 and 35 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to incorporate by reference all limitations of the claim to which it/they refer(s).
Regarding claims 34 and 35; claims 34 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for “[A] proper dependent claim must be narrower than the claim upon which it depends and must not be broader in any respect.” D. Chisum, Chisum on Patents § 8.06[5] (2011) (citing Pfizer Inc. v. Ranbaxy Laboratories Ltd., 457 F3d 1284 (Fed. Cir. 2006) (claim held invalid for failing to comply with 35 U.S.C. § 112, fourth paragraph)).   Computer program claim 34 and a non-transitory machine readable medium claim 35 rely on method claims 29 and 34. However, claims 34 and 35 fail to specify a further limitation of the subject matter of the claim 29 to which they refer, because is complete outside the scope of claim 29. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 16-28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 16 and 26, claims 16 and 26 rejected under 35 U.S.C. 112, second paragraph because claims element “a token interface unit configured to …,” “a user interface unit configured to …,” and “a user interface control unit configured to …,”  are the limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)  Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)  Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a)  Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)  Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 17-25 and 27-28; claims 17-25 and 27-28 are dependent on claims 16, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues of the independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 18-19, 21-22, 24-29, 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Benkley (US 2018/0276518) and in view of Apturkar (US 2020/0186522).
Regarding claim 1, Benkley discloses an enrollment device (Benkley abstract; systems and methods allow for enrollment of one or more authenticating biometric data templates with or without requiring input of non-biometric authentication data, such as an activation code), comprising: 
A token interface unit configured to couple the enrollment device to an external user authentication token (Benkley par. 0024 and 0041; a method for enrolling a fingerprint template on a smart card having a fingerprint sensor comprises connecting one or more power transmission contacts of the smart card to a power source without connecting any data transmission contacts of the smart card to a device configured to transmit data to or receive data from the smart card, determining if a fingerprint template has been enrolled for the fingerprint sensor of the smart card. A system for enrolling a verification template of biometric data in a biometric-enabled smart card comprises a non-data-transmitting power source configured to be coupled to the smart card to transmit power to the smart card without transmitting data to or from the smart card. See also par. 0158 and 0326); 
a user interface unit configured to provide visual information to a user through a plurality of optical output elements, said visual information being indicative of a progress of a biometric template enrollment in the authentication token (Benkley par. 0202; the power source may comprise one or more LEDs or other status indicators (e.g., visual, audible, tactile indicators) used to indicate the status to the user during enrollment in a situation where there are no status indicators on the smart card itself, or where status indicators on the smart card are not suitable. In such embodiments, a component on the smart card 104, such as the fingerprint sensor, the secure element module or other processing circuitry monitors the state of the enrollment process and modulates a power line in the card 104 in a known manner, depending on the state of the enrollment process. The power source may further comprise a detector circuit configured to detect the power line modulation and activate the one or more LEDs accordingly to indicate the correct state of the enrollment process); 
a user interface control unit configured to receive input data through the token interface unit (Benkley par. 0202 and 0265 and 0270; a detector circuit configured to detect the power line modulation and activate the one or more LEDs accordingly to indicate the correct state of the enrollment process. if the activation code has been entered correctly, the user can now remove the data input device from the card and start to enroll a fingerprint (enrollment mode). The smart card must remain connected to the power source throughout the enrollment process. See also par. 0156 and 0317) and to control the user interface unit using said input data (Benkley par. 0202-0203; a detector circuit configured to detect the power line modulation  and a power source for a fitness monitor would provide power to the fingerprint sensor on the fitness monitor).
Benkley teaches a method for enrolling a fingerprint on a smart card containing a fingerprint sensor comprises connecting the smart card (Benkley par. 0020); however, Benkley does not explicitly teach biometric inputs are received and generated an authentication token. 
However, in an analogous field, Apturkar teaches wherein biometric inputs are received to generate an authentication token with the profile token and the authentication token being compared for a match (Apturkar abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of receiving and generating biometric authentication of Benkley using the system of generating authentication token taught in Apturkar in order to securely authenticate a user (Apturkar abstract).
Regarding claim 18, Benkley and Apturkar discloses the enrollment device of claim 16, 
Benkley further discloses wherein the optical output elements are light- emitting diodes (Benkley par. 0202; the power source may comprise one or more LEDs or other status indicators (e.g., visual, audible, tactile indicators) used to indicate the status to the user).  
Regarding claim 19, Benkley and Apturkar discloses the enrollment device of claim 16, 
Benkley further discloses wherein the optical output elements have different colors, said different colors being associated with different types of user feedback (Benkley par. 0202 and 0286; the power source may comprise one or more LEDs or other status indicators (e.g., visual, audible, tactile indicators) used to indicate the status to the user and other embodiments, more than one LED may flash different colors to communicate the various indications described above. In some embodiments, a flexible display such as an OLED panel may be used to provide textual feedback during the enrollment process).
Regarding claim 21, Benkley and Apturkar discloses the enrollment device of claim 16, 
Benkley further discloses wherein at least one of said optical output elements is configured to blink (Benkley par. 0300; In some embodiments, the status indicator may provide an indication to the user when an image is acceptable, e.g., by an LED illuminating for a few seconds, and may indicate when an image is not acceptable, e.g., by the LED flashing several times. The status indicator may indicate to the user when sufficient acceptable images have been gathered for the fingerprint template and confirm that the enrolling step is successfully complete, e.g., by the LED illuminating for longer period, such as 10 or more seconds).
Regarding claim 22, Benkley and Apturkar discloses the enrollment device of claim 16, 
 (Benkley par. 0202; the power source may comprise one or more LEDs or other status indicators (e.g., visual, audible, tactile indicators) used to indicate the status to the user during enrollment in a situation where there are no status indicators on the smart card itself, or where status indicators on the smart card are not suitable).
Regarding claim 24, Benkley and Apturkar discloses the enrollment device of claim 16, 
Benkley further discloses wherein further comprising a power source, such as a battery or a supercapacitor (Benkley par. 0168; a battery or external power source may be connected to one or more of the contact pads 108 to provide power for the operation of the fingerprint sensor 102.).
Regarding claim 25, Benkley and Apturkar discloses the enrollment device of claim 16, 
Benkley further discloses wherein the biometric template is a fingerprint template (Benkley par. 0303; to enroll a biometric template, such as a fingerprint template, on a device that has limited ability to provide feedback to the user, such as a smart card).
Regarding claim 26; claim 26 is directed to a system, associated with the device claimed in claim 16. Claim 26 is similar in scope to claim 1, and is therefore rejected under similar rationale respectively. 
Regarding claim 27, Benkley and Apturkar discloses the template enrollment system of claim 26, 
Benkley further discloses wherein the user authentication token is configured to detect a finger touch and a finger lift (Benkley par. 0526; the user may lift and touch the sensor with the same finger any number of times before the total of w acceptable images (touches) have been captured and move on to step 5810B or step 5810C before returning to step 5810A to complete the total of w acceptable images).  
Regarding claim 28, Benkley and Apturkar discloses the template enrollment system of claim 26, 
Benkley further discloses the user authentication token is a smart card, a wearable device, a mobile phone, or a laptop (Benkley par. 0260; Accordingly, a person of ordinary skill in the art will understand that a smart card is not restricted to a plastic card. While the plastic card was the initial smart card form factor, technology used for the smart card is now available in a wide variety of form factors, including plastic cards, key fobs, and subscriber identification modules (SIMs) used in GSM mobile phones, watches, electronic passports and USB-based tokens. Smart card applications include, and are not restricted to, bank cards, mobile phone subscriber identification modules (SIM), healthcare cards, government and enterprise ID cards, benefits and social welfare cards, driver's licenses, physical and logical access cards, mass transit (ticketing) cards, and card that combine multiple applications on a single card).
Regarding claims 29 and 31-32; claims 29 and 31-32 are directed to a method, associated with the device claimed in claims 16 and 18-19 respectively. Claims 29 and 31-. 
Regarding claim 34, Benkley and Apturkar discloses: 
A computer program comprising computer program comprising executable instructions which, when executed, carry out or control the method of claim 29 (Apturkar, par. 0005; the computer program product may comprise at least one computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured to receive a first biometric input of an ordered sequence of biometric inputs from the user operating the user computing entity; see also rejection of claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of receiving and generating biometric authentication of Benkley using the system of generating authentication token taught in Apturkar in order to securely authenticate a user (Apturkar abstract).
Regarding claim 35, Benkley and Apturkar discloses the computer program of claim 34, 
Apturkar further discloses a non-transitory machine-readable medium (Apturkar, par. 0021; a computer program product may include a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (also referred to herein as executable instructions, instructions for execution, computer program products, program code, and/or similar terms used herein interchangeably). Such non-transitory computer-readable storage media include all computer-readable media (including volatile and non-volatile media).
Claims 17, 20, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Benkley (US 2018/0276518), in view of Apturkar (US 2020/0186522) and further in view of Durbin (US 2002/0088861).
Regarding claim 17, Benkley and Apturkar discloses the enrollment device of claim 16, 
Benkley and Apturkar failed to disclose but Durbin discloses wherein the optical output elements are organized in a linear array or wherein the optical output elements are organized in a circular array (Durbin abstract and par. 0014; provided are array and optical string control means for controlling the array and optical string such that the output of selected images on the array may be processed via pattern recognition means. Images on the array may be presented to the user by a display means. See also par. 0019 and Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of displaying array of Benkley and Apturkar using the system of displaying array taught in Durbin for controlling the array and optical string such that the output of selected images on the array (Durbin par. 0014).
Regarding claim 20, Benkley and Apturkar discloses the enrollment device of claim 16, 
Benkley and Apturkar failed to disclose but Durbin discloses wherein different subsets of the optical output elements are associated with different types of user feedback (Durbin claim3; user feedback providing user interface with said apparatus, for facilitating user control over said optical system, array and display).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of displaying array of Benkley and Apturkar using the system of displaying array taught in Durbin for controlling the array and optical string such that the output of selected images on the array (Durbin par. 0014).
Regarding claims 30 and 33; claims and 30 and 33 are directed to a method, associated with the device claimed in claims 17 and 20 respectively. Claims 30 and 33 are similar in scope to claims 17 and 20 respectively, and are therefore rejected under similar rationale respectively. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Benkley (US 2018/0276518), in view of Apturkar (US 2020/0186522) and further in view of Yong (US 2002/0146197).
Regarding claim 23, Benkley and Apturkar discloses the enrollment device of claim 16, 
(Yong par. 0018; each of the input optical fibers having an address corresponds to a first deformable mirror having the same address by one to one basis and, hence, a second deformable mirror and an output optical fiber, wherein the term "address" indicates a position in the array determined by an ordinal in each of a first and a second direction, e.g., row and column, the first and the second direction being not parallel to each other).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the output array of Benkley and Apturkar using the output array taught in Yong in order to determine one-directional address of the optical signal (Yong abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495